DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent number 2,190,661 to Hauer.
Hauer discloses a locking module for selectively coupling a first component and a second component of a lockable device (figure 1) comprising: a locking element (7) including a plurality of locking fingers (c) movable between an open position and a closed position, said plurality of locking fingers being biased to said open position; a biasing mechanism (9) coupled to said locking element, wherein a compression force applied by said biasing mechanism to said plurality of locking fingers controls movement of said plurality of locking fingers between said open position and said closed position (column 2, lines 25-33); and an actuator (10) associated 
Hauer also discloses said actuator has a first portion engaged with said biasing mechanism when said actuator is in a first position (the distal end of the actuating portion) and a second portion engaged with said biasing mechanism when said actuator is in said second position, said first portion has a larger thickness than said second portion (figure 3), as in claim 5, wherein said actuator is rotatable about an axis between said first position and said second position (rotatable about 11), as in claim 6, further comprising a cable element (B) receivable within said locking element, as in claim 8, as well as said cable element has a cable body and a tip disposed at an end of said cable body, a diameter of said tip is smaller than a diameter of said cable body (as shown in figure 1), as in claim 9.
Hauer further discloses said plurality of locking fingers define an opening, and when said plurality of locking fingers are in said open position, said opening has a first diameter, and when said plurality of locking fingers are in said closed position, said opening has a second diameter, said second diameter being smaller than said first diameter (opening defined between c and d), as in claim 7.

Hauer additionally discloses a method of operating a locking module of a lockable device comprising: applying a force to a cable element (B) arranged within a hollow interior of a locking element (7) of the locking module (linear movement of the cable within the channel 6); opposing a biasing force (via 9) acting on a plurality of locking fingers (c) of said locking element via said cable element to transform the locking element to an open position (fingers 
Hauer also discloses said diameter of said cable element biases said plurality of locking fingers to said open position (via linear movement thereof), as in claim 12, and operating said actuator includes rotating said actuator relative to a biasing mechanism (9), said actuator being rotated to a position where a compression force of said biasing mechanism acting on said plurality of locking fingers is reduced (via rotation force thereto), as in claim 13, wherein operating said actuator includes rotating said actuator such that a first portion of said actuator is positioned within a gap formed between a pair of free ends of said biasing mechanism, said first portion having a thickness larger than said gap (column 2, lines 33-45), as in claim 14.

Hauer further discloses a method of operating a locking module comprising: inserting a cable element (B) into a hollow interior of a locking element (7) of the locking module, the locking element having plurality of locking fingers (c) movable between an open position and a closed position; operating an actuator (10) to move said plurality of locking fingers to said closed position, wherein in said closed position a tip of said cable element is arranged at an exterior of said locking element (as shown in figure 1); moving said cable element relative to said locking element such that when said plurality of locking fingers are in said closed position, further movement of said cable element is restricted by said tip of said cable element (column 2, lines 4-15), as in claim 15.
.

Allowable Subject Matter
Claims 2-4, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of said plurality of fingers are biased to said open position; wherein said biasing mechanism includes a pair of free ends and said actuator is positioned between said free ends; and said diameter of said tip is larger than said opening when said plurality of locking fingers are in said closed position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current amendment reciting the actuator being arranged at an exterior of the locking element and opposing a biasing force acting on a plurality of locking fingers of said locking element via said cable element to transform the locking element to an open position are considered new issues and required further search and consideration; thus a new rejection has been established.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking assemblies with compressive locking elements:

U.S. Patent Number 3,765,196 to Balicki; U.S. Patent Number 6,526,785 to Asenstorfer et al.; U.S. Patent Number 6,609,399 to Daniels, Jr.; U.S. Patent Number 6,629,440 to Meekma et al.; U.S. Patent Number 6,997,420 to Yudis et al.; U.S. Patent Number 7,039,987 to van Gijsel et al.; U.S. Patent Number 7,293,438 to Benda; U.S. Patent Number 7,870,764 to Burmesch; U.S. Patent Number 8,429,940 to Evans.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
January 28, 2022